Citation Nr: 1743386	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  06-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to mustard gas exposure.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1944 to June 1946.  He died in March 2004.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of background, in a June 2012 decision, the Board denied the issue on the title page.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted an August 2013 Joint Motion for Remand (JMR), vacating the June 2012 Board decision.  The Court remanded the claim for compliance with the terms of the JMR.

Subsequently, in an April 2016 decision, the Board denied the issue on the title page.  The Appellant again appealed the Board's decision to the Court.  The Court granted a March 2017 JMR, vacating the April 2016 Board decision.  The Court remanded the claim for compliance with the terms of the JMR.  Hence, this matter is once again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In light of points raised in the JMR, further action in connection with the claim is warranted.  Specifically, the Court noted that the Appellant's representative, at that time, had submitted a written argument in June 2014 which noted that "VA should search [for] records in the National Archives & Records Administration, the National Personnel Records Center, and the Naval History and Heritage Command" to see whether there [was] any documentation that the Veteran or his unit were involved in mustard gas training or testing."  The Court remanded the April 2016 Board decision to address the Appellants argument.  

The Veteran's DD Form 214 shows that the Veteran was a Seaman 1c V-6.  The Veteran's Military Personnel File shows that he was stationed at NTS Sampson, New York, NAAS Kingsville, Texas, NAS Corpus Christi, Texas and Camp Wallace, Texas.  
 
A review of record does not reflect that a search of the federal record facilities, identified by the Appellant's then-representative, has been taken to determine whether additional documentation is available to show that the Veteran was exposed to mustard gas during his active service.  Therefore, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the National Archives & Records Administration, the National Personnel Records Center, the Naval History and Heritage Command and any other appropriate federal records repository to obtain any and all records for the Veteran's activated service to determine whether the Veteran or his unit were involved in mustard gas training or testing.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

